PER CURIAM.
We affirm the order revoking appellant’s community control sentence where it was undisputed that appellant was away from his residence on several enumerated dates without permission, contrary to the terms of the community control order. See Porras v. State, 651 So.2d 183, 183 (Fla. 3d DCA 1995). Whether the appellant’s absence from his residence at the prescribed times was excusable was a matter for the discretion of the trial court. Id. We do, however, reverse that portion of the written order under review which found that appellant had impermissibly been away from his residence on June 9, 1997, insofar as it is inconsistent with the trial court’s oral pronouncement that appellant was not in violation on that date. Accordingly, this cause is remanded for the court’s correction of its written order in this regard.
Affirmed and remanded in part with instructions.